Citation Nr: 0723494	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-04 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle/joint pain on a direct basis and as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by memory loss on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by fatigue on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by gastrointestinal complaints on a direct basis 
and as due to an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992, with a period of service in the Persian Gulf from 
December 1991 to March 1992.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2006 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The evidence does not relate muscle or joint pain, memory 
loss, or fatigue with an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War, or otherwise associate it with military service.

3.  The veteran's current complaints of muscle/joint pain, 
memory loss, and fatigue have been associated with 
nonservice-connected stress and depression.

4.  At the June 1999 hearing before the RO, the veteran 
requested a withdrawal of the issue of entitlement to service 
connection for gastrointestinal complaints.


CONCLUSIONS OF LAW

1.  A disability manifested by muscle/joint pain was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

2.  A disability manifested by memory loss was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

3.  A disability manifested by fatigue was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a disability manifested by gastrointestinal complaints on 
a direct basis and as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In May 1996 and December 1996, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims as they related to undiagnosed illness.  He was told 
that he needed to provide medical evidence showing treatment 
during service in the Persian Gulf and since, including dates 
of examinations and treatment, findings, diagnoses, and 
doctor's statements.  

He was informed that he could provide non-medical evidence 
such as time lost from work, changes in physical appearance, 
changes in physical abilities, or changes in mental or 
emotional attitudes, including statements from people who 
knew him.  He was informed that VA would obtain a VA 
examination if needed, and information regarding any evidence 
that he might have.  It was also requested that he provide 
evidence in his possession that pertained to the claims.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in May 2005.  He was 
informed that VA would help him obtain evidence to support 
his claims, and would make reasonable efforts to obtained 
records from other federal agencies, service medical records, 
and VA records.  

The case was subsequently remanded by the Board in May 2006 
and he was given additional VCAA notice in a June 2006 
correspondence.  The claims were readjudicated in a January 
2007 supplemental statement of the case.  The purpose behind 
the notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

With respect to the Dingess requirements, in a June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in June 1999.  Next, 
specific medical opinions pertinent to the issues on appeal 
were obtained in July 1996, July 1997, January 2004, August 
2006, and in an October 2006 addendum.  Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to these claims.  

With respect to the claim for gastrointestinal complaints, 
inasmuch as the claim was withdrawn, the provisions of the 
VCAA are not for application.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At a June 1999 personal hearing, the veteran testified that 
he had memory loss and fatigue.  He indicated that he was 
receiving treatment for depression but that his claim for 
memory loss was separate from depression.  He reported having 
problems with retention of material at school.  With respect 
to joint pain, he indicated that the pain started a couple 
years after service, that affected almost his whole body, and 
that none of his doctors had related his joint pain to 
Reiter's syndrome. With respect to fatigue, he stated that it 
was separate from joint pain but that he was fatigued very 
often.   

Service medical records reflect treatment for low back pain 
(8/90), for which he is already service-connected.  In 
addition, he was treated for left elbow pain-diagnosed as 
post-trauma tendonitis (2/90); trauma to the right leg after 
he was stepped on during a soccer game-diagnosed as muscle 
bruising (3/90); left knee and left wrist problems after 
playing soccer-diagnosed as abrasion of knee and sprained 
wrist (5/90); a two-day history of left knee pain after being 
hit while he was sitting down-diagnosed as contusion (1/91); 
and right knee problems-diagnosed as possible lateral 
meniscus damage but a normal X-ray (7/91).  

All these orthopedic-type complaints occurred prior to his 
service in the Persian Gulf.  He served in the Persian Gulf 
from December 1991 to March 1992.  There are no complaints 
of, treatment for, or diagnosis associated with memory loss 
or fatigue either prior to or after service in the Persian 
Gulf.  

The May 1992 service separation examination reflects normal 
clinical evaluations of the veteran's upper and lower 
extremities, neurological assessment, and endocrine system.  
Therefore, the Board finds no evidence of chronic joint or 
muscle problems (not otherwise already service-connected), 
memory loss, or fatigue during his period of active duty.

Post-service evidence reveals that the veteran underwent a VA 
general medical examination in November 1992.  His nervous 
system and endocrine assessments were normal.  The only 
musculoskeletal complaints related to his low back.  He had 
no complaints of memory loss or fatigue at that time.  In a 
May 1995 private treatment note, primarily addressing low 
back pain, he reported recent memory loss but there was no 
further assessment made.  

In an August 1995 neurological consultation, the veteran 
reported fatigue and memory loss; however, the neurological 
evaluation was normal but the physician recommended 
psychological testing.  In September 1995, he filed a claim 
for, among other things, loss of memory, muscle/joint pain, 
and fatigue, and maintained that he had had problems since he 
came back from the Persian Gulf.  

In a September 1995 clinical note, the veteran reported 
polyarthralgia and fatigue.  In October 1995, he reported 
pain in his knees, ankles, shoulders, and elbows.  In a March 
1996 VA neurological examination, he complained of 
forgetfulness.  After a physical examination, the examiner 
noted that the veteran was an extremely hostile, reluctant, 
sparse, and sullen historian.  The neurological examination 
was normal, and it was recommended that he have further 
follow-up at the clinic.

A July 1996 VA examination noted a history of memory loss, 
cause unknown, and chronic fatigue and easy fatigability but 
did not render an opinion as to undiagnosed illness or 
relationship to active duty service.  Outpatient treatment 
records reflect on-going complaints of muscle/joint pain, 
memory loss and fatigue.  Diagnoses have included depression, 
fibromyalgia, questionable Gulf War Syndrome, rule/out 
rheumatoid arthritis, and questionable Reiter's syndrome.  

In a January 2004 VA examination, he was diagnosed with 
medial meniscal tear of the left knee with chronic pain and 
bilateral chondromalacia, left more than right, which was 
related to in-service knee trauma, and bilateral ankle 
antalgia.  The examiner was unable to render an opinion as to 
the cause of the ankle condition but noted that the right 
ankle was normal.  The veteran was subsequently granted 
service connection for right and left knee disabilities.

The veteran was also scheduled to undergo a neurological 
examination but the examiner recommended that it be done as 
an in-patient.  Follow-up correspondence indicated that there 
was no longer an in-patient Gulf War illness facility in Los 
Angeles and that an outpatient examination should be 
rescheduled; however, in January 2005, he failed to report.

In an August 2006 VA examination, undertaken specifically to 
address the issue of undiagnosed illness, the veteran 
reported low back (service-connected) and bilateral knee 
(service-connected) pain, in addition to feelings of a dull 
pain and heaviness in his elbows and ankles beginning in 
1996.  He also complained of fatigue since 1996 and memory 
loss since 1998.

After a physical examination, the examiner remarked that 
there was no evidence of undiagnosed illness.  He associated 
the veteran's ankle pain, elbow pain, and fatigue as due to 
stress and depression.  He specifically determined that the 
veteran did not meet the criteria for chronic fatigue 
syndrome.  In an October 2006 addendum, the examiner 
reflected on the results of psychological testing and opined 
that the veteran's memory difficulties were secondary to 
depression.  

Based on a review of the claims file, the Board finds that 
the evidence does not support the claims based on an 
undiagnosed illness.  With respect to joint/muscle complaints 
of the ankles and elbows, the evidence fails to show 
objective indications of chronic disability.  Specifically, 
physical examination of the ankle and elbows, including range 
of motion, repetitive use, muscle strength, deep tendon 
reflexes, and sensory and peripheral nerve assessments were 
normal.  In addition, X-rays of both the ankles and the 
elbows were normal.  

Further, the most recent VA examiner specifically found "no 
evidence of undiagnosed illness" and reported subjective 
complaints of pain in the ankles and elbows, indicating that 
there was no objective evidence of pathology.  Without an 
objective indication of a chronic disability, service 
connection for joint/muscle complaints due to undiagnosed 
illness must be denied.

With respect to claims for fatigue and memory loss, the 
veteran's symptomatology has been attributed to nonservice-
connected stress and depression.  Because there is, of 
record, medical evidence attributing the veteran's fatigue 
and memory loss to a clinically-diagnosed disorder 
(depression), the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 are not satisfied and the 
claims for fatigue and memory loss must be denied.  

With respect to all three claims, the Board finds that the 
evidence does not support the claims on a direct basis.  As 
noted above, service medical records are negative for 
complaints of, treatment for, or diagnoses related to fatigue 
or memory loss.  Complaints of low back and knee pain in 
service are already service-connected.  Although the veteran 
had one report of left elbow tendonitis in February 1990, the 
evidence shows that it resolved without chronic residuals as 
shown by the normal clinical evaluation of his upper 
extremities at the time of service separation.

Next, post-service medical records fail to show treatment for 
ankle and elbow pain, fatigue, or memory loss until 1995, at 
the earliest.  The Board finds that the multi-year gap 
between separation from service and first documented 
complaints of ankle and elbow pain, fatigue, and memory loss 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to direct service 
connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's joint pain, 
fatigue, or memory loss to active military service.    

The Board has considered the veteran's statements asserting a 
relationship between his current complaints and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for muscle/joint pain, fatigue, 
or memory loss on a direct basis.

With respect to the claim of entitlement to service 
connection for a disability manifested by gastrointestinal 
complaints, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2006).

In this case, the Board finds that the issue related to 
gastrointestinal complaints has been withdrawn.  
Specifically, in June 1999 personal hearing, the following 
exchange took place:

REPRESENTATIVE: . . . The veteran does 
wish to withdraw the issue for the 
stomach problems.  Is that correct?

VETERAN:  Yes, sir.

As the veteran has withdrawn his appeal on this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and, as to this issue only, 
it is dismissed without prejudice.


ORDER

Service connection for a disability manifested by 
muscle/joint pain on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War is denied.

Service connection for a disability manifested by memory loss 
on a direct basis and as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War is denied.

Service connection for a disability manifested by fatigue on 
a direct basis and as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War is denied.

The claim for entitlement to service connection for a 
disability manifested by a gastrointestinal disorder on a 
direct basis and as due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War is dismissed without prejudice.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


